Citation Nr: 1128315	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  09-15 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD). 



REPRESENTATION

Appellant represented by:	Michael James Kelley, Esquire



ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1967 to October 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for PTSD.

The Board notes that in July 2007, the Veteran, through his representative, submitted a notice of disagreement on the issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals of a right femur fracture and an acquired psychiatric disorder.  However, in correspondence received by VA in June 2008, the Veteran withdrew these claims. Thus, this decision is limited to the issue set forth on the preceding page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim.

The Veteran contends that he is currently diagnosed with PTSD due to stressors experienced during his basic military training.  He claims that he had difficulty adjusting to basic training and in his interactions with other military personnel.  However, the record contains conflicting medical evidence with regards to whether the Veteran's claimed stressors are sufficient to support a diagnosis of PTSD.

The Board notes that recent VA treatment records reveal that the Veteran has been assessed with various Axis I diagnoses including PTSD; delusional disorder; panic disorder; benzodiazepine abuse; obsessive-compulsive disorder; impulse control disorder; major depressive disorder, single episode; body dysmorphic disorder; alcohol dependence, in full remission; opiate dependence, in full remission; rule out schizophrenia, paranoid subtype; and rule out malingering.  

In response to an April 2007 VA records request, a readjustment therapist from the New Bedford Vet Center provided a letter in July 2007.  The letter indicated that the Veteran has been a client of the New Bedford Vet Center sporadically for many years.  He was originally seen and treated for substance abuse and marital issues.  The Veteran believed that a surgery he had in preadolescence resulted in stunted sexual maturity, and that he was harassed while in the military, causing him to seek to self-medicate and experience anxiety attacks.  All of his records appear to indicate that he did begin having anxiety in or around the time he entered the military, and he began using alcohol and drugs to self-medicate.  This substance use grew after being discharged, and the Veteran ultimately lost several jobs and his marriage due to his dysfunctional behavior.  The readjustment therapist explained that the Veteran has some, but not all, of the necessary symptoms of PTSD, and is lacking the necessary traumatic life threatening incident required for that diagnosis.  The Veteran also demonstrates some symptoms of personality disorder, but is extremely intelligent and is able to maintain a highly technical job, having an Engineering degree.  He tends to be more or less of a loner socially, and tends to avoid socializing unless he has consumed anti anxiety medications and/or alcohol.  He has a history of abusing his prescription medications and then asking for more.  He has had problems with addictive gambling as well.  He does not admit to his addictions, and cannot understand why he should not be able to have as much of his prescriptions as he desires.  He tends not to be able to utilize consequential thought and ends up finding himself in problematic situations at work, in his relationships, and financially.

In support of his claim, the Veteran submitted a June 2008 letter from the Senior Resident in Academic & Clinical Psychiatry (Psychiatrist) at the Brockton VA Medical Center.  He indicated that the Veteran was receiving treatment at the Brockton VA Medical Center for PTSD.  The Psychiatrist's first encounter with the Veteran was in July 2007.  The Psychiatrist stated that after successive visits, it became apparent that it is very likely that the Veteran being drafted into the military as a teenager in 1967 was the likely psychological stressor that caused the Veteran to develop a psychotic thought process.  He had a genetic predisposition for it: he had pre-morbid exposure to blood and violence (father was a meat butcher whose white apron was often times stained blood-red when he came home from work).  Taking these things together, being in boot camp where the Veteran was instructed to exclaim "kill, kill, kill" and had to learn to use weapons with a blind-fold over his eyes was indeed very traumatizing for someone like the Veteran, who was also very psychologically vulnerable.  The Psychiatrist indicated that when he met with the Veteran again during the course of the year, he evaluated the Veteran for a diagnosis of PTSD, since he was expressing concerns about nightmares, anxiety, and intrusive thoughts in the day.  The Psychiatrist related the results of a December 2007 PTSD evaluation based on the DSM-IV diagnostic criteria.  At that time, based on review of the Veteran's reported history of trauma and symptoms, the Psychiatrist found that the Veteran met the full criteria for PTSD.

The Board notes that the Veteran has not been provided with a pertinent VA examination during the course of this appeal.  In light of the above, the Board finds that a VA PTSD examination should be provided to the Veteran to determine whether his psychiatric symptomatology meets the criteria for a diagnosis of PTSD in accordance with the diagnostic criteria set forth in the DSM-IV.  Specifically, the examiner should address whether the Veteran's claimed stressors involving his experiences during basic training are sufficient to support a diagnosis of PTSD.

Since the Board has determined that an examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) (2010) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2010) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with an original claim, the claim will be decided based on the evidence of record.

Additionally, as noted above, in response to an April 2007 VA records request accompanied by a release form from the Veteran, a readjustment therapist from the New Bedford Vet Center provided a letter in July 2007 indicating that the Veteran has been a client of the New Bedford Vet Center sporadically for many years.  While this letter summarized the Veteran's treatment at this facility, the underlying treatment records were not provided.  Thus, on remand, after requesting and obtaining any necessary authorization for release from the Veteran, the RO/AMC should again attempt to obtain all available Vet Center records from the New Bedford Vet Center, and associate such records with the claims file.  Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization for release from the Veteran, the RO/AMC should again request copies of all available Vet Center treatment records pertaining to the Veteran's PTSD from the New Bedford Vet Center.  In addition, obtain mental health treatment records from the VA Medical Center in Brockton, Massachusetts dating since January 2010.

2.  Thereafter, the RO should schedule the Veteran for a VA psychiatric examination to determine whether he currently suffers from PTSD in accordance with the DSM-IV criteria as a result of his claimed in-service stressors associated with basic training.  The claims file must be made available to and be reviewed by the examiner prior to the completion of the examination.  Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether the Veteran suffers from PTSD as a result of the Veteran's claimed in-service stressor(s).  The examiner should specifically address whether all required symptoms are present, and whether the Veteran's claimed stressors involving his experiences during basic training are sufficient to support a diagnosis of PTSD.  All tests deemed necessary, including psychological testing if warranted, should be performed and all findings should be reported in detail.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.

3.  Following the completion of the above, the RO/AMC should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.

Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


